DETAILED ACTION
	This action is in response to application filed on Feb. 14,2020. Claims 1-26 are pending and 27-67 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/28/2021, 10/01/2020 and 05/07/2020 have been considered by the examiner.

Drawings
	The drawings were received on Feb. 14, 2020.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-26 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-26, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	1. (Original) A variable frequency drive (VFD) cabin, comprising: 	

a cabin floor; and 
a cabin cap secured to the cabin floor, thereby at least partially enclosing a cabin interior of the cabin housing; 
a medium-voltage VFD positioned within the interior of the cabin housing, the medium- voltage VFD comprising: 
a transformer assembly comprising: 
a transformer assembly frame; 
a transformer mounted to the transformer assembly frame; and 
a first vibration damping assembly mounted between the transformer assembly frame and the cabin floor; and 
a power cell assembly comprising: 
a power cell assembly frame; 
a plurality of power cells mounted to the power cell assembly frame; and 
a second vibration damping assembly mounted between the power cell assembly frame and the cabin floor.
	
17. (Original) A variable frequency drive (VFD) cabin, comprising: 
a cabin housing, the cabin housing comprising an air intake port and an air exhaust port; 
a transformer mounted in an interior of the cabin housing, wherein the transformer is configured to transform electric power at an initial voltage to electric power at a 
a power cell assembly mounted in the interior of the cabin housing and connected with the transformer, wherein the power cell assembly comprises a plurality of power cells and is configured to convert electric power at the transformer voltage to electric power at a VFD voltage, wherein the VFD voltage is within a third medium-voltage voltage range;
and a ventilation system, comprising: 
a filtration unit positioned at the air intake port; 
at least one intake blower configured to draw air into the cabin housing via the air intake port and the filtration unit at an intake flowrate; 
at least one exhaust blower configured to expel air from the cabin housing via the exhaust port at an exhaust flowrate; and 
a ventilation control system configured to control operation of the at least one intake blower and the at least one exhaust blower such that the intake flowrate exceeds the exhaust flowrate to thereby create an overpressure condition within the cabin housing.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savage et al (US 2018/0112468) deals with a surface based pump capable of supplying fluid through coiled-tubing; a whipstock placed in a wellbore on upset tubing; the coiled-tubing serving as a control-line for a radial drilling tool-string positioned in the upset tubing; the radial drilling tool-string comprising: a flexible tool-string and head .

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846